UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
TRUSTEES OF THE IRON WORKERS                                     :
LOCAL UNION 17 PENSION                                           :        CASE NO. 1:18-cv-2737
FUND, et al.,                                                    :
                                                                 :
                      Plaintiffs,                                :        OPINION & ORDER
                                                                 :        [Resolving Doc. 17]
vs.                                                              :
                                                                 :
21ST CENTURY CONCRETE                                            :
CONSTRUCTION INC.,                                               :
                                                                 :
                      Defendant.                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          In this employee benefits case, Defendant 21st Century Concrete Construction, Inc.’s

attorney seeks to withdraw.1 He claims, inter alia, that Defendant has failed substantially to

fulfill certain obligations and has made its representation unreasonably difficult.2

          However, a corporation is not permitted to proceed pro se in federal court.3 Put

differently, Defendant needs an attorney. Accordingly, the Court DENIES defense counsel’s

motion to withdraw until Defendant has substitute counsel.

          IT IS SO ORDERED.



Dated: April 19, 2019                                                s/         James S. Gwin
                                                                     JAMES S. GWIN
                                                                     UNITED STATES DISTRICT JUDGE




          1
              Doc. 17.
          Id.
          2

          E.g., Bass v. Leatherwood, 788 F.3d 228, 230–31 (6th Cir. 2015) (“[U]nder longstanding tradition, a corporation
          3

can only appear by attorney.” (internal quotation marks and emphasis omitted)). See also 28 U.S.C. § 1654.
